Title: To Thomas Jefferson from Benjamin Vaughan, 24 June 1801
From: Vaughan, Benjamin
To: Jefferson, Thomas


               
                  Dear sir,
                  June 24, 1801.
               
               I am favored with your letter of the 7th: instt. & have the pleasure to inclose a letter to my brother William, respecting a telescope. Extracts may be copied, in proportion as you make copies of your letter of order; which letter of order (provided no objection occurs on your side) may be addressed to my brother; & the telescope, when ready, be delivered to your usual correspondent.
               Permit me to pass to the other branch of your letter.—The practice of nations (more perhaps even than that of individuals) has diverged so widely from the path of justice; that attempts to reconcile the two have often not only the air of novelty, but sometimes even of criminality. Your firmness however happily attaches you to the study of original principles; in which alone there is consistency & satisfaction; & from which alone, in case of the amendment of the lot of human society, lasting credit is to be derived.
               Principles tells us, that man is not to be treated like an English pauper, & handed about from one unwilling receiver to another. If natural rights & duties then are to be consulted, few among these rights are more obvious, than that (generally speaking) man should be allowed to seek his happiness where he pleases. It seems next in order to that other right, that man may live where he is born. God’s earth is for god’s creatures; & wherever any of his creatures can be accommodated in so simple a manner, as by being admitted to gain an innocent subsistence through their own exertions, a nation should not shut its doors against them.—In the United States, the field for strangers is large. We pretend too that our institutions are social. Our society also has actually flourished by large importations of foreigners. Nor did Rome or Old England suffer in their respective days, by being formed out of an alluvies of people; nor does theory lead us to suspect that they would.
               But unfortunately, the exception taken in this country to foreigners, has principally regarded their politics. There is no objection to receiving the bigot either in politics or in religion, but we fear not only any new enlargement of mind & conversation, but the spread of publications tinctured with the very principles which America once taught to Europe. “Revolution-principles (says Dr. Franklin) after a revolution is once established, are of no more use: they are even odious & abominable.”—This then, is exhibiting to us Europe over again, instead of that new world which was promised to mankind, while America was fighting, & wished others to fight for her.
               Taking, however, matters at the worst as to foreigners; it seems to me, that it is easier to govern the politics of a few foreigners, than to govern the prejudices of persons of a certain description respecting these foreigners. Hence we may say a priori, that any large state jealous of a few strangers has something wrong in it. It has in it either wrong principles, or its citizens are not steadily educated in such as are right.
               As to the probable conduct of particular states in the Union, should the grant of partial degrees of citizenship be left solely with them, it is likely to be as various as their circumstances. The northern states during the impulse of revolutionary principles felt liberally; but at present, as few of their leading men have lands to sell, these feelings seem to be discountenanced.—To trust to them alone therefore to form provisions in favor of aliens, will at present be leaving the matter where congress leaves it. Congress must itself modify the exercise of its powers of naturalization, & itself establish grades of citizenship by a federal law; &, whatever may be thought of the letter of the federal constitution on this subject, I believe that an interpretation in favor of a scale of privileges suited to the times of residence of the claimant, would be popular; because happily suited to common sense on the one side & to prejudices on the other.—Foreigners, one should presume, might be content to be naturalized, in proportion as their minds become naturalized. They would consent in short to be governed for a short period, before they sought to govern. In any event, every provident man & lover of humanity must deprecate their being trusted too early with the privilege of using the neutral flag of this country in war time, equally with citizens of the country; when the use of this flag even by natives, in time of war, is so often attended with hazard; and the hazard would evidently be greater with persons who had old connections in foreign parts.
               Internally, each state may be trusted with the privilege of granting different degrees of citizenship within its own individual limits, if so inclined; without an enabling law of congress. The particular states would never have thought perhaps of vesting the power of naturalization in congress; had it not been for the case of the neutral flag, & the interchange of citizenship established between the different branches of the union. It was natural that a federal law should be requisite to determine, who those were, who were to be defended by all, and to be received as inmates by all. The questions respecting alien duties, alien tonnage, & so on, are very subordinate; and the taint to the federal government to arise from too lavish a grant of citizenship to foreigners within particular states, was too feeble to make impression in those days, when America was called the last resort of mankind & the asylum of the world.
               Sheets of paper might be written, & perhaps wasted, on these subjects: My next letter will therefore take up a new topic. My paper scarcely leaves me room to testify at present the perfect sincerity with which I remain, dear sir, Your respectful & attached humble servant.
            